Citation Nr: 0918743	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  99-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling prior 
to January 24, 2003.

2. Entitlement to an increased evaluation for PTSD, rated as 
70 percent disabling from January 24, 2003.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant had active duty from October 1943 to November 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that determination, the RO denied 
the appellant's claim for an evaluation in excess of 50 
percent for his service-connected PTSD.  The appellant 
disagreed.

The RO initially concluded that the appellant had not timely 
filed his notice of disagreement and the Board, in its June 
2000 decision, agreed.  The Veteran appealed the Board's 
decision and, in an Order dated in March 2001, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the claim for further 
adjudication.  In a December 2001 decision, the Board 
concluded the Veteran's notice of disagreement was timely and 
remanded the case to the RO for issuance of a statement of 
the case. The appellant subsequently perfected his appeal.

Then, in an April 2003 decision, the Board denied the 
Veteran's claim for an evaluation in excess of 50 percent for 
PTSD.  The Veteran appealed the Board's decision to the 
Court.  In an Order dated in September 2003, the Court 
vacated that decision and remanded the case for further 
adjudication.  In March 2004, the Board remanded the case to 
the RO for further evidentiary development.  In light of that 
development, in a February 2005 rating decision, the RO 
assigned a 70 percent evaluation for the service-connected 
PTSD, effective January 24, 2003.  The February 2005 RO 
decision also denied a total disability rating based on 
individual unemployability.  A timely notice of disagreement 
with that decision was not received.

In a July 2005 decision, the Board found that the Veteran was 
not entitled to a rating for PTSD in excess of 50 percent 
prior to January 24, 2003, or in excess of 70 percent from 
January 24, 2003.  He again appealed the Board's decision to 
the Court.  In May 2006, the Court vacated the July 2005 
Board decision and remanded the matter for compliance with a 
joint motion.

In December 2006, the Board remanded the Veteran's case to 
the RO for further evidentiary development.  At that time, in 
the remand Introduction, the Board noted that the joint 
motion made several references to a claim for a total 
disability evaluation based on individual unemployability due 
to service connected disorders, and that the RO denied that 
claim several times, most recently in February 2005.  
Although the Veteran was represented by his private attorney 
at the time, there was no record of the RO receiving a timely 
notice of disagreement with the denial of total disability 
evaluation based on individual unemployability due to service 
connected disorders.  Nevertheless, the April 2006 joint 
motion said that the Board should consider the PTSD rating 
"including on a basis for TDIU."  The Court's May 2006 Order 
remanded for compliance with the instructions in the joint 
motion; therefore, the Board found that a total disability 
evaluation based on individual unemployability due to service 
connected disorders was at issue in the context of the rating 
for PTSD.  However, as of March 2009, there is no indication 
that the RO has yet considered the claim for a TDIU, and the 
matter is referred to the RO for appropriate development and 
adjudication. 


FINDINGS OF FACT

1.  From April 14, 1997 to January 24, 2003, the Veteran's 
PTSD was productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, but not by total 
occupational and social impairment.

2.  From January 24, 2003, the Veteran's service-connected 
PTSD has not been manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.


CONCLUSIONS OF LAW

1.  From April 14, 1997 to January 24, 2003, the schedular 
criteria for a 70 percent rating, but not higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  From January 24, 2003, the schedular criteria for a 
rating in excess of 70 percent have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & 
Supp 2008) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  While VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question, VA notified the Veteran in April 2002 and May 
2007 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claim, and 
notice of what part VA will attempt to obtain.  He was 
provided of notice of the specific rating criteria for PTSD 
in January 2003 and how effective dates are determined in 
March and April 2006 correspondence.  The claim was 
readjudicated in December 2008.  Thus, any timing error was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  A May 
2008 letter provided the Veteran with notice consistent with 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim and, as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment and personnel records, VA medical records and 
examination reports, and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield , 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for psychoneurosis anxiety was originally 
granted by the RO in a May 1946 rating decision that awarded 
a 50 percent disability rating.  In May 1947, that disability 
rating was reduced to 30 percent and, in July 1949, it was 
reduced to 10 percent.  In a July 1978 rating decision, a 30 
percent rating was assigned for the service-connected 
psychiatric disorder and, in January 1991, a 50 percent 
rating was awarded for the disability that was 
recharacterized as PTSD.  

On April 14, 1997, the RO received the Veteran's current 
claim for an increased rating.  As noted above, the February 
2005 rating decision granted a 70 percent rating from January 
24, 2003.

Diagnostic Code 9411 provides a 50 percent rating when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of 41 to 50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A global assessment of functioning score of 
51 to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A global assessment of 
functioning score of 61 to 70 denotes mild symtoms or some 
difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record.

The Veteran contends that he is entitled to a higher rating 
for his PTSD.  After careful consideration of all the 
evidence of record, the Board concludes that a 70 percent 
rating is warranted from April 14, 1997 to January 24, 3003, 
but a higher 100 percent rating is not in order at any time 
since he filed his claim for an increased rating.

Above 50 Percent from April 14, 1997 to January 24, 2003

VA medical records of outpatient treatment, dated from the 
early 1990s, reveal that the Veteran's service-connected PTSD 
was treated with prescribed medication and regular outpatient 
individual psychotherapy.  Reports of his recent treatment 
show that he had recurring depression associated with PTSD.

When the Veteran filed his current claim for an increased 
rating in April 1997, VA also received a signed statement, 
dated April 11, 1997, from a VA psychiatrist who reported 
that the appellant had received treatment for PTSD for 
several years at a VA medical facility.  The physician noted 
that the appellant was anxious and depressed most of the time 
with decreased concentration and sleeping problems, had an 
inability to cope with stressful situations, and was unable 
to work at that time.

According to a May 1997 VA examination report, the appellant 
had been retired for the past six years from a job he held 
for many years.  He reported having a good relationship with 
his wife, spending his free time working on a variety of 
zoning and planning commissions that met regularly, and was 
very active in a political party.  Objectively, he was 
oriented in all spheres and spoke comfortably and easily, 
except when talking about his military experiences, at which 
time he broke down from one moment to the next, in tears for 
which he apologized profusely.  There was no evidence of any 
auditory or visual hallucinations and no evidence of 
delusional thinking.  There was a hint towards obsessionality 
with no evidence of a cognitive deficit.  There were 
considerable complaints of flashbacks, tearfulness, and a 
good deal of insomnia.  The Axis I diagnoses were PTSD and 
general anxiety neurosis.  A global assessment of functioning 
score of 61 was assigned. 

The appellant submitted copies of medical literature in 1999, 
to the effect that medication was not always a solution for 
depression and that PTSD was manifested by various symptoms.

A January 2002 VA Mental Hygiene Clinic record indicates the 
Veteran complained of increased irritability and sleep 
difficulty.  His stressor was problems at work and an 
argument.  He was alert, oriented and not psychotic.  The 
assessment was a mild deterioration with stress.  It was 
opined that he was unable to cope with any stress.  

When seen in the VA Mental Hygiene Clinic in mid-March 2002, 
the Veteran reported feeling better, and went to work for the 
past two days.  The assessment was that he was stable 
psychologically.  A May 9, 2002 VA Mental Hygiene Clinic  
record indicates that, due to increased fatigue due to 
insomnia, the Veteran was working half days.

An October 2, 2002 VA Mental Hygiene Clinic record indicates 
that the Veteran stayed busy with volunteer work and lobbying 
for a congressional candidate.  Increased symtoms emerged 
surrounding his reunion with shipmates.  When seen again in 
October, the Veteran demonstrated increased anxiety and 
multiple physical problems; it was noted that his wife had 
leukemia. 

A November 2002 VA psychiatric examination report reflects 
that the appellant retired in 1991, and had been married to 
his wife for 52 years with whom he had a good relationship.  
He reported no close friends and had several medical problems 
including cardiac problems, diabetes, and a hearing 
impairment.  Objectively, he had daily intrusive thoughts and 
near nightly nightmares.  The Veteran's speech was of normal 
rate, rhythm, and volume.  His mood was blue and his affect 
was constricted.  He denied suicidal ideation and past 
attempts, though he acknowledged experiencing thoughts over 
the last couple of months without plan or intent.  He denied 
homicidal ideation.  The Veteran described significant 
depressive cognition believing that he was useless and 
worthless.  He denied hallucinations and delusions.  His 
thoughts were logical, goal directed, and coherent.  The 
Veteran reported having panic attacks a "couple" of times per 
week and avoided crowds.  The Axis I diagnosis was PTSD and a 
global assessment of functioning score of 45 was assigned, 
based on social impairments and panic attacks.  The examiner 
noted that the PTSD was manifested by re-experiencing, 
avoidance, and arousal stemming from combat experience in 
World War II.  It was noted that the appellant was socially 
impaired, having no friends and a limited social life.

When seen in the VA Mental Hygiene Clinic  on January 24, 
2003, the Veteran had increased anxiety and agitation, 
decreased concentration, and memory, and said he got 
depressed.  He was alert and oriented, and very anxious and 
agitated at evaluation.  It was noted that he peeled off his 
nails, causing them to bleed in the office.  His speech was 
spontaneous, logical and goal directed, and he was not 
psychotic.  The assessment was that he deteriorated with 
increased anxiety and agitation.  He was noted to have little 
threshold for stress and deteriorated quickly.  

The appellant's global assessment of functioning score was 61 
at the time of the May 1997 VA examination and 45 at the time 
of the VA examination in November 2002.  The VA Mental 
Hygiene Clinic  records, dated from May 1999 to October 2002, 
indicate that his global assessment of functioning scores 
ranged from 55 to 65.  

The Board finds that under the doctrine of reasonable doubt 
the Veteran's post traumatic stress disorder warrants a 70 
percent evaluation from April 14, 1997 to January 24, 2003, 
but a 100 percent rating is not in order. 

In this respect, the Veteran's post traumatic stress disorder 
was evidently considered moderately disabling at the 1997 VA 
examination and seriously disabling at the 2002 VA 
examination as reflected in the 61 and 45 global assessment 
of functioning scores respectively assigned.  The record 
reveals several references to the appellant suffering from 
passive suicidal ideation but without intent, and he suffered 
from weekly or greater panic attacks with an inability to 
manage stress.  Admittedly the record also shows evidence of 
pathology that would suggest a lower rating.  Nevertheless, 
the Board finds that the evidence of record is in equipoise, 
and that a 70 percent rating is in order under the doctrine 
of reasonable doubt.

The evidence of record, however, preponderates against 
finding of entitlement to a 100 percent rating.  In this 
respect, the record shows that the appellant worked through 
2002 (as reflected in the March 2002 Mental Hygiene Clinic 
record) and evidently until 2003 when he quit (as the Veteran 
told the August 2007 VA examiner), and there is no evidence 
of a gross impairment in thought processes or communication, 
no evidence of persistent delusions or hallucinations, no 
evidence of grossly inappropriate behavior, and no evidence 
that the appellant is in persistent danger of hurting self or 
others.  The appellant is calm, cooperative, oriented, and 
has a good relationship with his wife, sons, and 
grandchildren.  Hence, a 100 percent rating is not in order 
for post traumatic stress disorder for the period from April 
14, 1997 to January 2003.

The benefit of the doubt has been resolved in the Veteran's 
favor to this limited extent.

Above 70 Percent from January 24, 2003

In a signed statement dated on January 31, 2003, the 
Veteran's treating VA psychiatrist said that the Veteran 
suffered from PTSD with depression and anxiety. It was noted 
that his symtoms fluctuated even with on-going treatment 
medication and therapy.  The Veteran was reported to have 
very little tolerance for any kind of stress and 
intermittently had difficulty getting along with authority.  
It was noted that he reported that he never got along with 
his supervisors but was able to keep his past jobs because of 
his knowledge and work skills.  He lost his most recent job 
because of an inability to cope with stress at work and 
difficulty getting along with his supervisor.  The 
psychiatrist opined that the Veteran's symtoms interfered in 
his functioning.

A June 2003 VA Mental Hygiene Clinic  record reflects that 
the Veteran reported feeling good with no significant 
problems.  

When seen in the VA Mental Hygiene Clinic  on September 9, 
2003, the Veteran said he stopped taking his prescribed 
medications for a while and was doing okay until his wife's 
health issues emerged that caused him to feel more anxious.  
He was alert and oriented, calm, logical and goal oriented, 
with spontaneous speech and appropriate affect with a 
euthymic mood.  He was not psychotic and was considered 
stable at baseline.  

Similar findings were reported when the Veteran was seen in 
the VA Mental Hygiene Clinic  on October 17, 2003, and 
reported having gastrointestinal complaints.  The Veteran 
requested a letter that he had PTSD and was unemployable.  He 
was alert and oriented and not psychotic.  The assessment was 
that he deteriorated with increased anxiety and multiple 
physical problems but no apparent stressor.  

In an October 22, 2003 signed statement, the Veteran's 
treating psychiatrist noted treating him for the past ten 
years.  The psychiatrist said that the Veteran had PTSD with 
depression and anxiety and his symtoms fluctuated even with 
ongoing treatment (medication and therapy).  It was noted 
that the Veteran had little tolerance for any kind of stress 
and had intermittent difficulty getting along with authority.  
The VA psychiatrist reported that the Veteran lost his last 
job because of inability to cope with stress at work and 
difficulty getting along with his supervisor and opined that 
the Veteran's symtoms would interfere in his functioning in 
an employment setting.  

According to a February 27, 2004 VA Mental Hygiene Clinic  
entry, the Veteran reported doing well mentally.  He had 
gotten rid of his anger, was reading a positive thinking book 
that helped, and was taking a class for key board and 
computer courses that he liked.  He denied feeling depressed 
or anxious, was sleeping better, and was alert and oriented.  
He was calm and cooperative, with an appropriate affect and 
was not psychotic.  There were no ideations and he denied 
having medication side effects.  The assessment was that he 
was improved.

An October 2004 VA examination report reflects that the 
examiner reviewed the Veteran's medical records and performed 
a clinical examination.  The examiner reviewed the questions 
posed by the Board's remand and exhibited a knowledge of the 
appellant's circumstances based on a review of the claims 
file.  It was noted that the appellant complained of chronic 
gastrointestinal disturbance with multiple surgeries in the 
past few years.  The Veteran claimed that his mood was always 
depressed but not as much as it was and he was able to handle 
it and the prescribed medication was helpful.  The Veteran 
indicated that he had some reduction in anger and 
irritability, at least on the surface if not internally, with 
continued arousal symptoms in the form of anger and 
irritability and physical tension.  He described 
hypervigilance and watchfulness "all the time", for example 
by checking for exits and escape routes.  The Veteran 
reported very light and tenuous sleep, mildly intrusive 
thoughts, and mild efforts to avoid reminders of the war, 
such as war coverage on television and reunions.  He denied 
any use or abuse of alcohol.  

The VA examiner noted that the appellant remained active with 
good hedonic tone and swam three days per week.  It was also 
noted the appellant remained married to his spouse of 54 
years and described having a good and close relationship, 
though one of increased stress due to her recent diagnosis of 
leukemia.  He had three sons and two grandchildren with whom 
he was very close and in frequent contact.  He was retired 
from his employment, though occasionally attended courses at 
a community college.  He withdrew from two courses due to 
fatigue.  It was noted he was seen in a VA psychiatry clinic 
on a quarterly basis.

Mental status examination showed that the appellant was 
bright and engaging.  His affect was generally euthymic and 
with range with some tension, as well as significant humor.  
His mood was "pretty good, as long as things are going my 
way," which he said with some humor.  His thought process was 
logical without evidence of thought disorder.  He denied 
hallucinations or delusions, and there was no evidence of 
this on examination.  His cognition was grossly intact and 
his insight and judgment were good.  There was no suicidal or 
homicidal ideation.  The impression included PTSD, obsessive-
compulsive personality traits leading the appellant to need 
"control", and a global assessment of functioning score of 60 
was assigned.  According to the VA examiner, the appellant 
described chronic symptoms of PTSD, and the examiner said 
that that it was not clear that the Veteran's condition had 
either improved or worsened significantly since 2002.  His 
mental health provider's assessment of his level of function 
remained consistent over the last four to five years.  The VA 
examiner said that the appellant's symptoms did not appear to 
have caused major impairment in either social or vocational 
function.  Some difficulties in concentration appeared to be 
the primary impediment to vocational functioning, as well as 
irritability and difficulty getting along with others.

According to a February 28, 2005 VA Mental Hygiene Clinic  
progress note, the Veteran reported feeling so-so due to the 
weather and his physical condition.  He was headed to Florida 
on vacation in April.  He was alert and oriented with no 
evidence of thought disorder.  The assessment was that the 
Veteran was deteriorating due to his physical condition and 
the winter weather. 

When seen in the VA Mental Hygiene Clinic in May 2005, the 
Veteran's psychiatrist noted that the Veteran was 
deteriorating mildly due to the stress of his grown son's 
medical problems.  The Veteran was oriented, calm, 
cooperative, well groomed and dress, and denied suicidal or 
homicidal ideations or intentions.  There was no evidence of 
thought disorder.  The Veteran's medications were adjusted.

According to a September 1, 2005 VA Mental Hygiene Clinic  
progress note, the Veteran complained of some recent memory 
changes and feeling depressed.  He was alert and oriented and 
appropriately dressed and groomed.  There was no evidence of 
any thought disorder and he denied suicidal or homicidal 
thoughts or intentions.  His psychiatrist noted that the 
Veteran appeared to be getting depressed with decreased 
memory and concentration.  His medication was adjusted and if 
his memory did not improved, he was to be referred for 
neuropsychological testing to rule out dementia.  The Veteran 
agreed with this plan.

A December 2005 VA outpatient record reveals that the 
Veteran's VA Mental Hygiene Clinic  psychiatrist referred him 
for neuropsychological evaluation due to recent complaints 
regarding his short-term memory.  Test results revealed some 
evidence suggestive of impairment in the right frontotemporal 
area, most likely due to cerebral vascular disease and it was 
advised that this be ruled out.  The Veteran performed 
normally on most tasks and his competence was not questioned.  

According to an April 2006 signed statement from a former 
supervisor or employer, the Veteran evidently worked part-
time from August 1998 to June 2002, approximately 20 hours a 
week.  The Veteran lost approximately two weeks of time due 
to PTSD, his hours were flexible but his employment was 
terminated due to PTSD. 

A July 2006 VA Mental Hygiene Clinic record includes the 
Veteran's report of feeling better, and not depressed since 
feeling physically better.  He was not getting as angry and 
when he did, it did not last as long.  The Veteran said he 
was sleeping better as well.  His psychiatrist said that the 
PTSD symtoms were in control and the Veteran was considered 
stable.

VA outpatient records, dated during October 2006 to February 
2007, include global assessment of functioning scores of 60.  

In a lengthy October 30, 2006 progress note, the Veteran's 
Mental Hygiene Clinic psychiatrist noted that the Veteran's 
PTSD symtoms were a little more than usual but in control.  
The assessment was that the Veteran was deteriorating little 
with stress of working on his "ship information" and going 
through the incidents during service on his ship.  The 
Veteran was a little depressed with passive suicidal 
thoughts.  His medication was adjusted.

On December 15, 2006, the Veteran told his Mental Hygiene 
Clinic psychiatrist that he continued to have nightmares and 
intrusive thoughts but less than before.  The Veteran had not 
worked for three years or more.  He was alert and oriented, 
appropriately groomed and dressed, calm and cooperative 
without any evidence of thought disorder, or ideations.

According to a January 2, 2007 VA outpatient record, the 
Veteran's treating endocrinologist said that the Veteran's 
medical problems included thyroid disorders, diabetes with 
vascular disease, severe coronary artery disease and 
congestive heart failure, severe exertional dyspnea and chest 
pain.  A history of PTSD and major depression was also noted.  
The VA endocrinologist said that, based on available data, 
the Veteran was "NOT able to work".  

In August 2007, the Veteran underwent another VA examination.  
According to the examination report, the examiner reviewed 
the Veteran's medical records and performed a clinical 
examination.  The examiner noted that the Veteran's symtoms 
fluctuated over time that affected his functioning but that, 
generally, the Veteran performed well in his jobs and his 
social relationships suffered.  The VA examiner further noted 
that in the January 31, 2003 statement, the Veteran's 
treating psychiatrist did not indicate that the Veteran was 
totally unemployable at that time.  

The VA examiner pointed to a recent note by the same 
Veteran's Mental Hygiene Clinic  psychiatrist to the effect 
that he was in treatment, there was reported improvement in 
his symtoms and that he was feeling much better.  His sleep 
was disturbed but his symptoms were stable on prescribed 
medication.  The Veteran indicated that he felt his symtoms 
were better when he worked that currently as he was able to 
keep busy.  Since he stopped working he had little 
responsibility and felt his depression increased.  The 
appellant was recorded as believing that his PTSD had been 
relatively consistent since that time.

Further, the Veteran said that he worked for many years, 
followed by a period of 10 years as a consultant in 
purchasing and material management for a small company (until 
2003).  He said he stopped working at that point (2003) due 
to medication conditions and problems with his anxiety.  He 
enjoyed his work and the social contact he had with it.

Objectively, the Veteran was pleasant and cooperative 
throughout the interview. He was well dressed, and his mood 
and affect were dysphoric though appropriate to content.  
There was no evidence of thought disorder and his thought 
processes were logical and goal-directed.  There was no 
evidence of hallucinations.  He reported some suicidal 
ideation without plan or intent.  The Veteran's cognition 
appeared intact.  His insight and judgment were good and a 
global assessment of functioning score of 53 was assigned.  

The VA examiner commented that the Veteran had chronic 
symtoms of PTSD that appeared similar to those noted in 
previous evaluations and treatment notes.  According to the 
examiner, the Veteran's PTSD symtoms negatively impacted 
social relationships but it appeared that the Veteran was 
able to broaden his social functioning to some extent though 
more work in that area could be done.  The VA examiner opined 
that the Veteran's PTSD symtoms appeared to be in the 
moderate range of severity and clearly affected his 
interpersonal experiences in his work career although it was 
unclear to what extent his symtoms affected his work 
efficiency.  

The VA examiner noted that the Veteran indicated having a 
relatively successful employment history that was marred by 
his experience of anxiety and, at times, difficult 
interpersonal relationships.  While there was evidence in the 
file indicating that the Veteran's level of symptomatology 
caused him to have significant problems with his work, the VA 
examiner said that did not indicate that the Veteran was 
unemployable overall.  It was noted, however, that the 
Veteran reported missing the work environment and his 
involvement in the employment milieu.  According to the VA 
examiner, while the Veteran's age and mental condition 
appeared to be the greatest factors in his inability to 
return to work, "it would appear that if these non-service-
connected factors were not the limiting issues" that the 
Veteran would be able to return to work in some capacity.  
The VA examiner said that the Veteran's symtoms over time 
were quite variable and, at some point, "it is at least as 
likely as not that [the Veteran's] service-connected PTSD may 
have resulted in total occupational impairment".

According to a September 11, 2007 VA Mental Hygiene Clinic 
entry, the Veteran said he felt okay and denied any 
significant problems as long as he took his prescribed 
medications.  He discussed his physical problems and recent 
hospitalization for a gastrointestinal disorder.  He denied 
feeling depressed or anxious and his sleep was unchanged.  He 
walked about one mile daily.  He spent time on his computer 
and watching television.  The Veteran was calm, cooperative, 
and was appropriately dressed and groomed.  There was no 
evidence of thought disorder and no ideations.  

When seen in the VA Mental Hygiene Clinic on October 6, 2008, 
the Veteran reported having a few panic attacks the previous 
week that had stopped although he continued to feel a little 
anxious.  However, he denied any other problems.  He was 
sleeping well with prescribed medication, and denied having 
nightmares or flashbacks or any other PTSD symptom for a long 
time.  Objectively, the Veteran was alert and oriented, 
appropriately dressed and groomed, and calm and cooperative.  
His mood was euthymic with appropriate affect and there was 
no evidence of any thought disorder. He was not suicidal or 
homicidal.  The assessment was some increase in anxiety due 
to physical problems.  

Here, the preponderance of the objective and competent 
medical evidence since January 24, 2003 is against finding 
that the Veteran is totally impaired due to PTSD.   

The January 24, 2003 VA clinical records discuss the 
Veteran's increased anxiety and agitation after receiving an 
adverse VA determination, nightly insomnia and occasional 
nightmares, decreased concentration and memory, fluctuating 
moods, and some depression.  There was, however, no 
indication of total social and occupational impairment, or of 
persistent delusions or hallucinations, or of grossly 
inappropriate behavior, or of an inability to care for his 
hygiene.  The appellant was not disoriented or forgetful.  In 
other words, he showed no symptoms that might indicate a 
total social and occupational impairment.  Although the 
assessment indicated the appellant was so anxious at the 
evaluation that he peeled a nail of the right finger to the 
extent that it started bleeding a little that did not 
represent a suicidal or homicidal ideation as contemplated by 
the rating criteria.  

The October 2004 and August 2007 VA examinations also 
described the Veteran as oriented with logical thought 
processes and no evidence of hallucinations.  The October 
2004 VA examiner commented that the Veteran's symtoms did not 
appear to have caused major impairment in social and 
vocational function.  In August 2007, the VA examiner 
reported some suicidal ideation, but without plan or intent.  
This VA examiner found that the PTSD symtoms negatively 
impacted the Veteran's social functioning but that his age 
and mental condition appeared to be the greatest factors in 
his inability to return to work.

VA Mental Hygiene Clinic records, dated from 2003 to 2008, 
continued to show complaints of anxiety and agitation, with 
depression.  There was, however, no suicidal or homicidal 
ideation, or any indication of total social and occupational 
impairment. 

Indeed, in October 2008, the Veteran denied having any 
nightmares or flashbacks or any other PTSD symptom for a long 
time, and only reported having a few panic attacks the 
previous week that stopped and he felt a little anxious.  He 
was oriented and well groomed with no evidence of a thought 
disorder.  Such findings are not representative of total 
impairment such as warrant a 100 percent disability rating 
for PTSD. 

In support of his claim for an increased rating, the Veteran 
would point to the January 31 and October 22, 2003 signed 
statements from his Mental Hygiene Clinic psychiatrist, to 
the effect that the Veteran's symtoms interfered with his 
functioning.  The Board does not doubt that the service-
connected PTSD has had some effect on the Veteran's ability 
to work, however, the Mental Hygiene Clinic  psychiatrist did 
not state that the Veteran was totally employable at those 
times, as noted by the August 2007 VA examiner.  It must be 
recalled that the assignment of a compensable rating itself 
is recognition that industrial capabilities are impaired.  
Van Hoose v. Brown, 4 Vet.App. 361 (1993).

The Veteran would also point to the January 2007 statement 
from his VA endocrinologist, to the effect that the Veteran 
had multiple medical problems and was unable to work.  
However, nothing in this physician's statement can be 
construed to mean that the Veteran was totally impaired and 
unable to work due to his service-connected PTSD.  In fact, 
the doctor merely noted that the Veteran had a history of 
PTSD and major depression. 

In further support of his claim for a rating in excess of 70 
percent, the Veteran would point also to the August 2007 VA 
examiner's observation that the Veteran's "symptoms over 
time have been quite variable and at some point, it is at 
least as likely as not that his service-connected PTSD may 
have resulted in total occupational impairment."  It is 
noteworthy, however, that this VA examiner also commented 
that, while the Veteran's age and mental condition appeared 
to be the greatest factor in his inability to return to work, 
it appeared that "if these non-service-connected factors 
were not the limiting issues, that [the Veteran] would be 
able to return to work in some capacity."  It is axiomatic 
that the Board is not permitted to engage in speculation as 
to medical causation issues, but "must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision."  Smith v. Brown, 8 Vet. App. 
546, 553 (1996).  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  
Certainly nothing in the clinical findings of the 2007 VA 
examination reflects any evidence of total impairment and 
that VA examiner did little more than speculate that the 
Veteran's PTSD "may have resulted" in total occupational 
impairment at "some point".  Such findings do not provide 
the basis upon which to award an increased rating under the 
relevant rating criteria. 

As well, the Veteran's global assessment of functioning 
scores, during the period from January 24, 2003 to September 
11, 2007, ranged from 50 to 60, essentially reflective of 
moderate disability, although on April 30, 2007, a global 
assessment of functioning score of 45 was assigned, noting 
more serious symtoms.  

However, the collective objective findings of the October 
2004 and August 2007 VA examinations, and VA medical records, 
to include findings of essentially normal speech and the fact 
that the Veteran was oriented and well groomed, are not 
representative of pertinent disability warranting a 100 
percent rating.

Finally, the Board considered whether the case should be 
referred to the Director of VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Veteran has not required frequent 
hospitalization for his PTSD and the manifestations of such 
are consistent with the assigned schedular evaluations. 

With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
Veteran has indicated that his service-connected PTSD has 
caused him to be unemployed and, in support of his 
contention, he would point to the January and October 2003 
and January 2007 VA physicians' statements.  However, VA 
examiners and treating physicians have indicated that the 
service-connected PTSD limits the type of work the Veteran 
can do, the evidence preponderates against finding that he is 
restricted from all types of work due to his service-
connected psychiatric disability.  Although the April 2006 
employer's statement suggests that the Veteran stopped 
working in 2002 due to PTSD, the Veteran told the 2007 VA 
examiner that he quit working in 2003 and there is no 
documented proof that the appellant was medically required to 
quite work due to posttraumatic stress disorder.  The 
Veteran's current rating of 70 percent already contemplates a 
very significant degree of industrial impairment.

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service- 
connected disability in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The adverse occupational impact of 
the veteran's service-connected PTSD disability is 
contemplated in the 70 percent rating now in effect.  
Therefore, the Board does not find that the Veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating. See 38 C.F.R. § 4.1; 
Van Hoose.  Therefore, referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).

Hence, the Board finds that the preponderance of the 
objective evidence of record is against the Veteran's claim 
for a rating in excess of 70 percent for his service- 
connected PTSD from January 24, 2003.  The evidence is not so 
evenly balanced as to raise reasonable doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).



ORDER

A 70 percent rating for PTSD from April 14, 1997 to January 
24, 2003, is granted subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 70 percent for PTSD from January 24, 
2003 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


